                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
JESUS A. ARAIZA-AVILA,         :
                               :
          Petitioner,          :    Civ. No. 16-4003 (NLH)
                               :
     v.                        :    OPINION
                               :
WARDEN OF NEW JERSEY           :
STATE PRISON                   :
                               :
          Respondent.          :
______________________________:

APPEARANCES:
Jesus A. Araiza-Avila
New Jersey State Prison, No. 413068C
PO Box 861
Trenton, NJ 08625
     Petitioner pro se

Jennifer L. Bentzel
Burlington County Prosecutor’s Office
New Courts Facility
49 Rancocas Road
Mount Holly, NJ 08060
     Counsel for Respondents

HILLMAN, District Judge

     Petitioner Jesus A. Araiza-Avila (“Petitioner”), a prisoner

presently incarcerated at New Jersey State Prison in Trenton,

New Jersey has filed a petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254 (the “Petition”).   (ECF No. 1.)   By

order of the Court, (ECF No. 2), Respondent the Warden of New

Jersey State Prison (“Respondent”) filed an answer to the

Petition (the “Answer”), (ECF No. 8).   Petitioner filed a reply

to the Answer (the “Reply”).   (ECF No. 9.)   The Petition is ripe
for disposition.      For the reasons stated below, the Petition

will be denied.

  I.     BACKGROUND

       The New Jersey Superior Court, Appellate Division set forth

the facts underlying Petitioner’s conviction, as established at

a jury trial, as follows:

            The State’s evidence revealed the following
            facts. Defendant and Autumn Moyer lived
            together and had a baby girl. Their
            relationship ended and Moyer began another
            relationship with Gilbert Parra. On August
            31, 2007, in a telephone conversation,
            defendant threatened to assault Moyer.
            Parra then took the phone from Moyer and
            told defendant that his child referred to
            Parra as “daddy” now. During the early
            morning hours of September 1, 2007,
            defendant and his uncle went to the house of
            Moyer’s family. Defendant called and spoke
            to Moyer’s sister. He asked her to come
            outside. She complied, but upon seeing
            defendant, ran back into the house and told
            her sister and Parra of defendant’s presence
            in front of her home.

            Parra and Moyer then went outside. Shortly
            thereafter, both were shot. Parra was
            killed and Moyer was shot in the ankle.
            Immediately after the shootings, Moyer told
            her family “Chaparro shot me” and “He shot
            me, he shot Gilbert, why did he shoot us,
            why did he shoot me?” Moyer testified at
            trial that defendant ran from the bushes and
            shot Parra first. He then told her in
            Spanish that it was her turn before shooting
            her in the ankle. She also testified about
            prior threats made against her by defendant.
            Shortly after the shootings, police stopped
            a pick-up truck in which defendant and his
            uncle were traveling with two other
            individuals. The uncle was bare-chested and

                                    2
           appeared intoxicated. Defendant was wearing
           a green shirt. Police later found a pair of
           gloves and a .38 caliber revolver containing
           six spent cartridges in the truck. Forensic
           investigation revealed that the gun fired
           the bullets that killed Parra. No
           fingerprints were found on the gun, but
           defendant’s DNA was found on the gloves.
           Defendant’s cell phone records indicated he
           called the victim’s residence fourteen times
           that night.

           . . .

           Moyer’s brother, Jonathan, testified that
           defendant’s uncle, Rafael Nava-Avila, who
           appeared intoxicated, had knocked on their
           door and asked for a beer. Jonathan sent
           him away. Shortly thereafter, Parra was
           killed. Assuming it to be true, Jonathan
           told the police that Nava-Avila had killed
           Parra.

State v. Araiza-Nava-Avila, Indictment No. 07-11-1631, 2012 WL

1231888, at *1 (N.J. Super. Ct. App. Div. Apr. 13, 2012)

(footnote omitted).

      In his defense, Petitioner presented testimony from one of

Moyer’s neighbors, who observed some men around the house and

heard gunshots around 3:00 a.m.   Id.   While the neighbor had

originally told police that the shooter was wearing a white

shirt, he testified at trial that he recalled the shooter to

have worn a green shirt.   Id.   Petitioner also called Detective

Jayson Abadia of the Burlington County Prosecutor’s Office, who

had interviewed Nava-Avila on the day of the shooting.    Id. at

*2.   In response to questioning by defense counsel, “Abadia


                                  3
testified to learning later in the investigation that Jonathan

had stated Nava-Avila was the shooter.    Abadia testified:   “But

what occurred that night, the information that was related that

evening, we were confident based on the investigation that the

defendant was the trigger man, was the shooter.”    Id.   Defendant

did not testify on his own behalf and maintained throughout

trial that Nava-Avila was the shooter.    Id.

     The jury convicted Petitioner of first-degree murder, N.J.

Stat. Ann. § 2C:11-3(a)(1), (2), and second-degree aggravated

assault, N.J. Stat. Ann. § 2C:12-1(b)(1).    (ECF No. 8-8.)

Petitioner was sentenced to a 30-year prison term on the murder

conviction, with a 30-year mandatory minimum; and a 5-year

prison term on the aggravated assault conviction, subject to the

No Early Release Act, N.J. Stat. Ann. § 2C:43-7.    (ECF No. 8-8.)

     Petitioner filed an appeal of his conviction and sentence

to the Appellate Division.    (ECF No. 8-14.)   In an unpublished,

per curiam decision, issued on April 13, 2012, the Appellate

Division affirmed Petitioner’s conviction and sentence.    Araiza-

Nava-Avila, 2012 WL 1231888.    Petitioner then filed a petition

for certification to the New Jersey Supreme Court, which was

denied on October 25, 2012.    State v. Araiza-Nava-Avila, 54 A.3d

811 (N.J. 2012).

     Thereafter, Petitioner filed a petition for post-conviction

relief (the “PCR Petition”) in the Superior Court of New Jersey,

                                  4
Law Division.    (ECF No. 8-24.)   Petitioner raised one claim in

the PCR Petitioner:    that his counsel was ineffective for

failing to provide copies of discovery that had been translated

into Spanish for Petitioner.    (ECF No. 8-25, at 9-10.)    The PCR

Petition was denied without an evidentiary hearing.     (ECF No. 8-

27.)    Petitioner appealed that decision to the Appellate

Division, which affirmed the decision of the PCR Court in an

unpublished opinion dated June 23, 2015.     See State v. Araiza-

Avila, A-3148-13T3, 2015 WL 3843509 (N.J. Super. Ct. App. Div.

June 23, 2015).    The Supreme Court denied certification on June

3, 2016.    State v. Araiza-Avila, 141 A.3d 297 (N.J. 2016).

       On or about July 1, 2016, Petitioner filed the instant

Petition seeking relief pursuant to 28 U.S.C. § 2254.      (ECF No

1.)    In the Petition, Petitioner raises five claims for relief:

            Ground One: The Court ordered sequential
            deliberations which effectively prevented
            the jury’s consideration of
            Passions/Provocation Murder.

            Ground Two: The Court erred in admitting
            prior threats allegedly made by the
            Defendant because they were highly
            prejudicial and should have been excluded
            under rule 403.

            Ground Three: The Defendant was denied a
            fair trial when the court failed, sua
            sponte, to strike the testimony of Detective
            Abadia in which he stated that the defendant
            was guilty of the shooting.

            Ground Four: The Court failed to instruct
            the jury on the inherent unreliability of

                                   5
            oral statements allegedly made by the
            Defendant.

            Ground Five: Trial counsel was ineffective
            for failing to provide [a] translator
            translated copy of discovery. 1

(ECF No. 1, at 5-9.)    Respondent filed an Answer in which he

argues that Petitioner has failed to state a claim upon which

habeas relief may be granted.       (ECF No. 8, at 41-44.)

Petitioner filed a timely Reply.         (ECF No. 9.)

      Petitioner was advised of his rights pursuant to Mason v.

Meyers, 208 F.3d 414 (3d Cir. 2000).         (ECF No. 10).   Petitioner

has advised the Court that he would like the Petition to be

ruled on as filed.    (ECF No. 11.)

    II.   STANDARD OF REVIEW

      A petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 is the proper mechanism for a state prisoner to challenge

the fact or duration of his confinement where the petitioner

claims his custody is in violation of the Constitution or the

laws of the United States. See 28 U.S.C. § 2254(a); Cullen v.

Pinholster, 563 U.S. 170, 181 (2011); Preiser v. Rodriquez, 411

U.S. 475, 498-99 (1973).       A habeas petitioner bears the burden

of establishing his entitlement to relief for each claim


1 This claim could be read to assert error based on a failure to
provide a translator. It is clear from the Petition as a whole
that Petitioner’s claim, discussed infra, is that it would have
been beneficial if his counsel had provided him translated
copies of the discovery in the case.
                                     6
presented in the petition. See Harrington v. Richter, 562 U.S.

86, 98 (2011).

     The standard used in reviewing habeas claims under § 2254

depends on whether those claims have been adjudicated on the

merits by the state court.    If they have not been adjudicated on

the merits, the Court reviews de novo both legal questions and

mixed factual and legal questions. See Appel v. Horn, 250 F.3d

203, 210 (3d Cir. 2001).    If the state court adjudicated the

claim on the merits, then 2254(d) limits the review of the state

court’s decision as follows:

          An application for a writ of habeas corpus on
          behalf of a person in custody pursuant to the
          judgment of a State court shall not be granted
          with respect to any claim that was adjudicated
          on the merits in State court proceedings
          unless the adjudication of the claim –

          (1)    resulted in a decision that was contrary
                 to,   or    involved   an    unreasonable
                 application   of,   clearly   established
                 Federal law, as determined by the Supreme
                 Court of the United States; or

          (2)    resulted in a decision that was based on
                 an unreasonable determination of the
                 facts in light of the evidence presented
                 in the State court proceeding . . . .

28 U.S.C. § 2254(d).    The statute is clear.   If a claim has been

adjudicated on the merits in state court, 2 this Court has “no


2 “[A] claim has been adjudicated on the merits in State court
proceedings when a state court has made a decision that finally
resolves the claim based on its substance, not on a procedural,
or other, ground.” Lewis v. Horn, 581 F.3d 92, 100 (3d Cir.
                                  7
authority to issue the writ of habeas corpus unless the [state

court’s] decision ‘was contrary to, or involved an unreasonable

application of, clearly established Federal Law, as determined

by the Supreme Court of the United States,’ or ‘was based on an

unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.’” Parker v. Matthews,

567 U.S. 37, 40 (2012) (quoting 28 U.S.C. § 2254(d)).

     A court begins the analysis under § 2254(d)(1) by

determining the relevant law clearly established by the Supreme

Court. See Yarborough v. Alvarado, 541 U.S. 652, 660 (2004).

Clearly established law “refers to the holdings, as opposed to

the dicta, of [the Supreme Court’s] decisions as of the time of

the relevant state-court decision.” Williams v. Taylor, 529 U.S.

362, 412 (2000).   A court must look for “the governing legal

principle or principles set forth by the Supreme Court at the

time the state court renders its decision.” Lockyer v. Andrade,

538 U.S. 63, 71-72 (2003).   “[C]ircuit precedent does not



2009) (quoting Thomas v. Horn, 570 F.3d 105, 117 (3d Cir.
2009)). “Section 2254(d) applies even where there has been a
summary denial.” Pinholster, 563 U.S. at 187. “In these
circumstances, [petitioner] can satisfy the ‘unreasonable
application’ prong of § 2254(d)(1) only by showing that ‘there
was no reasonable basis’ for the [state court’s] decision.” Id.
(quoting Harrington v. Richter, 562 U.S. 86, 98 (2011); see also
Johnson v. Williams, 568 U.S. 289, 301 (2013) (“When a state
court rejects a federal claim without expressly addressing that
claim, a federal habeas court must presume that the federal
claim was adjudicated on the merits – but that presumption can
in some limited circumstances be rebutted.”).
                                 8
constitute ‘clearly established Federal law, as determined by

the Supreme Court,’ [and] therefore cannot form the basis for

habeas relief under AEDPA.” Parker, 567 U.S. at 48-49 (quoting

28 U.S.C. § 2254(d)(1)).

      A decision is “contrary to” a Supreme Court holding within

28 U.S.C. § 2254(d)(1), if the state court applies a rule that

“contradicts the governing law set forth in [the Supreme

Court’s] cases” or if it “confronts a set of facts that are

materially indistinguishable from a decision of [the Supreme

Court] and nevertheless arrives at a [different result.]”

Williams, 529 U.S. at 405–06.   Under the “ ‘unreasonable

application’ clause of § 2254(d)(1), a federal habeas court may

grant the writ if the state court identifies the correct

governing legal principle from [the Supreme Court’s] decisions

but unreasonably applies that principle to the facts of the

prisoner’s case.” Williams, 529 U.S. at 413.   “[A]n unreasonable

application of federal law,” however, “is different from an

incorrect application of federal law.” Harrington v. Richter, 62

U.S. 86, 101 (2011) (quoting Williams, 529 U.S. at 410).

    III. DISCUSSION 3

         1. Ground One

      In Ground One, Petitioner asserts that the trial court’s


3 The Court notes that its review of the record indicates that
Grounds One and Two appear to be unexhausted based on
                                 9
instruction to the jury regarding sequential deliberation of the

murder charge and the lesser-included offense of passion-

provocation murder “effectively prevented the jury’s

consideration of” passion-provocation murder.   (ECF No. 1, at

5.)   Petitioner alleges that the trial court’s instruction to

consider these offenses sequentially violated his due process

rights under the Fifth and Fourteenth Amendments.   (ECF No. 9,

at 24.)

      Petitioner specifically takes issue with the following part

of the trial court’s charge to the jury:

           The first question is this: Defendant Jesus
           Araiza Avila is charged with murder as a
           result of an incident that occurred on
           September 1, 2007, in Burlington City. With
           respect to this charge, how do you find?
           Your choices are not guilty or guilty. . .
           . If you are satisfied that the State has
           met its burden of proof and has demonstrated
           beyond a reasonable doubt each of the
           elements of the charge of murder, then your
           answer on this question is guilty. And if
           you answer this question guilty, you do not
           need to answer Questions 2, 3, or 4, you can


Petitioner’s failure to “fairly present” his federal claims to
the state court for review and only argued that these errors
violated New Jersey state law. See Rainey v. Varner, 603 F.3d
189, 198 (3d Cir. 2010) (observing that for a habeas petitioner
to “fairly present” a federal claim to the state courts he must
“present [its] factual and legal substantive to the state courts
in a manner that put them on notice that a federal claim is
being asserted”). While the Court is permitted to raise the
issue of exhaustion sua sponte, see United States v. Bendolph,
409 F.3d 155, 173 (3d Cir. 2005) (Nygaard, J., concurring), it
declines to do so here and will instead deny the Petition on the
merits pursuant to 28 U.S.C. § 2254(b)(2), see Mahoney v.
Bostel, 366 F. App’x 368, 371 (3d Cir. 2010).
                                10
           then go on to Questions 5, 6, 7, 8. If you
           answer Question Number 1 not guilty,
           however, you should then go on to consider
           Question Number 2. Question Number 2,
           defendant Jesus Araiza Avila is charged with
           passion provocation manslaughter as a result
           of an incident that occurred on September
           1st, 2007, in Burlington City.

(ECF No. 8-43, at 62-63 (emphasis added).)       Petitioner argues

that by instructing the jury to consider the charge of murder

before the lesser-included offense of passion-provocation

murder, it “preclude[d] proper consideration of

passion/provocation manslaughter.”     (ECF No. 9, at 25-26.)      In

addition to this charge, the trial court also provided to the

jury a sequential verdict sheet.     (ECF No. 8-43, at 62-64.)

     On direct appeal, Petitioner argued that the jury

instructions were incorrect under state law.       The Appellate

Division denied relief because Petitioner could not demonstrate

that the jury instructions, if in error, were capable of

producing an unjust result.   Araiza-Nava-Avila, 2012 WL 1231888,

at *3-4.   Moreover, the Appellate Division held that while a

more recent version of the verdict sheet would have been

preferable, “the trial court’s use of a sequential verdict sheet

. . . did not constitute plain error.”     Id.

     The Supreme Court has made clear that “the fact that [a

jury] instruction was allegedly incorrect under state law is not

a basis for habeas relief.”   Duncan v. Morton, 256 F.3d 189, 203


                                11
(3d Cir. 2001) (quoting Estelle v. McGuire, 502 U.S. 62, 71–72

(1991)).    For an incorrect jury instruction to warrant habeas

relief, the instruction must have “by itself so infected the

entire trial [such] that the resulting conviction violates due

process.”    Id. (quoting Henderson v. Kibbe, 431 U.S. 145, 154

(1977)).    It is not enough that the instruction is merely

“undesirable, erroneous, or even universally condemned.”      Id.

To determine the effect of an allegedly erroneous jury

instruction on the validity of a petitioner’s conviction, courts

cannot judge the instruction “in artificial isolation,” but must

consider it “in the context of the overall charge.”    Cupp v.

Naughten, 414 U.S. 141, 146–47 (1973).

     Petitioner has not shown that the trial court’s instruction

to the jury on passion-provocation violated his right to due

process.    Indeed, Petitioner cannot even demonstrate that the

jury instructions were incorrect under state law — the trial

court’s instruction was modeled after New Jersey’s model jury

charge on “Murder, Passion/Provocation and Aggravated/Reckless

Manslaughter.”    Araiza-Nava-Avila, 2012 WL 1321888, at *3.

Because Petitioner has not demonstrated that the jury

instructions on passion-provocation murder “so infected” his

trial to have deprived him of his right to due process, relief

on this claim is denied.

       2. Ground Two

                                 12
     In Ground Two, Petitioner alleges that the trial court

erred in admitting evidence of prior threats made by Petitioner

to Moyer that he alleges were “highly prejudicial.”     (ECF No. 1,

at 6.)    Petitioner argues that this violated his right to due

process under the Fifth and Fourteenth Amendments.    (ECF No. 9,

at 33.)

     The threats made by Petitioner were admitted through the

testimony of Moyer and her family members.   Petitioner

specifically challenges the testimony given by Moyer’s family

members, which the Appellate Division described as follows:

           Moyer’s mother testified to being present
           when Moyer translated that defendant
           threatened to “beat the shit out of her.”
           Moyer’s sister testified that during
           arguments in front of her and over the
           phone, Moyer translated that defendant was
           threatening to kill Moyer. One threat
           involved the use of “something in the trunk
           of a car” against Moyer and any new
           boyfriends. On another occasion, Moyer told
           her sister that defendant threatened to kill
           her and Parra.

           Moyer’s father testified to seeing defendant
           peeking through the window of their house. .
           . . Moyer’s father further testified that,
           in July 2007, Moyer told him that defendant
           stated he had a bullet for her, Parra and
           himself.

           Moyer’s brother Jonathan testified that on
           the night of the shooting Parra told him
           defendant was coming to the house with
           something for Moyer and Parra.

Araiza-Nava-Avila, 2012 WL 1231888, at *4.   The Appellate


                                 13
Division affirmed the admission of the threats under the New

Jersey Rules of Evidence, finding that the threats were relevant

to the motive and intent of Petitioner to shoot Moyer and Parra.

Id. at *4-5.

     The Supreme Court has held that “the Due Process Clause

does not permit the federal courts to engage in a finely-tuned

review of the wisdom of state evidentiary rules.”   Marshall v.

Lonberger, 459 U.S. 422, 438 n.6 (1983) (citing Spencer v.

Texas, 385 U.S. 554, 564 (1967)); see also Wilson v. Vaughn, 533

F.3d 208, 213 (3d Cir. 2008) (“Admissibility of Evidence is a

state law issue.”).   Thus, a petitioner cannot prevail on such a

claim unless he can “prove that he was deprived of ‘fundamental

elements of fairness in [his] criminal trial.”   Glenn v. Wynder,

743 F.3d 402, 407 (3d Cir. 2014) (alteration in original)

(quoting Riggins v. Nevada, 504 U.S. 127, 149 (1992)).    Where a

petitioner brings a claim for habeas relief related to the

admission of “other crimes” evidence, he is only entitled to

habeas relief “if ‘the evidence’s probative value is so

conspicuously outweighed by its inflammatory content, so as to

violate a defendant’s constitutional right to a fair trial.’”

Bronshstein v. Horn, 404 F.3d 700, 730 (3d Cir. 2005) (quoting

Lesko v. Owens, 881 F.2d 44, 52 (3d Cir. 1989)).

     The admission of testimony regarding threats made by

Petitioner to Moyer did not deprive Petitioner of his right to

                                14
due process under the federal constitution.    As the Appellate

Division determined, the threats were properly admitted under

state law as evidence of Petitioner’s motive and intent to shoot

Moyer and Parra.   Moreover, the trial court gave a limiting

instruction to the jury that the threats were only to be

considered for “the limited purposes of trying to establish that

the defendant had motive and/or intent on the date of the

incident” and that it could not use the “evidence to decide that

the defendant has a tendency to commit crimes or that he is a

bad person.”   (ECF No. 8-43, at 46.)   Petitioner has not

demonstrated that the admission of the threats made against

Moyer violated the fundamental fairness of his trial.    Thus,

relief on this claim is denied.

       3. Ground Three

     In Ground Three, Petitioner claims that he was denied a

fair trial as a result of the trial court’s failure “to strike

the testimony of Detective Abadia in which he stated that

defendant was guilty of the shooting.”    (ECF No. 1, at 7.)

Detective Abadia had been called as a witness at trial by

defense counsel in support of Petitioner’s theory that Nava-

Avila was the shooter.   It appears that Petitioner takes

specific issue with the following questioning by defense counsel

on redirect examination of Detective Abadia:

          Q:   [S]omewhere in this investigation you

                                  15
learned that Jonathan Moyer ID’d Rafael
Nava[-]Avila as the shooter; isn’t that
true?

A: Later on. Later on, a lot later on.
But what occurred that night, the
information that was relayed that evening,
we were confident based on the investigation
that the defendant was the trigger man, was
the shooter.

Q: Much later Jonathan Moyer gave his
statement to police that very day; isn’t
that true?

A: There is a lot going on in an
investigation?

Q:   But isn’t that true?

A:   I believe so.

Q: And Mr. Nava[-]Avila was still in your
custody at that time wasn’t he?

A:   I couldn’t comment on it.

. . .

Q: So your office did not tell you that
Rafael Nava[-]Avila was still in custody,
did they?

A: They – obviously they told me he was in
custody because I interviewed him at ten, I
believe it was 10:30 in the morning.

Q: And you could have taken his clothing
but you didn’t, right?

A: No, I didn’t. I didn’t take his
clothing, there was no reason to.

Q: You could have checked him for gunpowder
resident but you didn’t?

A: There was no reason to, we were
confident we had – the perpetrator had been
identified and we were confident that we had

                      16
          the perpetrator in custody and he is the
          defendant.

          . . .

          Q: So you could have gotten his clothes
          when you found out about Jonathan Moyer’s
          statement, couldn’t you?

          A:   Yes, we could have.

          Q: And you could have done the other
          testing right?

          A:   That is correct.

          Q: But you chose not to because you decided
          we’ve got the guy and we’re not going to
          look anymore, right?

          A: Once again, all the evidence pointed to
          the defendant and we were confident that the
          defendant was the shooter.

(ECF No. 8-42, 52–53, 55 (emphasis added).)

     The Appellate Division rejected this claim on direct

appeal, noting that

       [D]efense counsel elicited Detective Abadia’s
       testimony concerning his opinion that defendant
       was the guilty party for strategic purposes to
       support her argument that law enforcement
       failed to properly investigate Nava-Avila.
       Defense counsel did not object to the
       testimony, did not request a cautionary
       instruction from the judge, and continued to
       ask questions soliciting similar opinion
       testimony from Detective Abadia.

Araiza-Nava-Avila, 2012 WL 1231888, at *6.

     Detective Abadia’s testimony did not violate Petitioner’s

due process right to a fair trial.     As the Appellate Division

found, the challenged testimony was elicited by defense counsel

                                  17
as part of her strategy to shift the blame to Nava-Avila and

demonstrate that the police could have investigated Nava-Avila

further.    Petitioner has not demonstrated the trial court’s

failure to sua sponte strike this testimony so infected the

trial with unfairness that Petitioner’s conviction violates due

process.    See Estelle, 502 U.S. at 72–73.   Nor has Petitioner

pointed to any Supreme Court case that would support his

argument.    Accordingly, relief on this claim is denied.

         4. Ground Four

     In Ground Four, Petitioner contends that the trial court

“failed to instruct the jury on the inherent unreliability of

oral statements allegedly made by the defendant.”     (ECF No. 1,

at 8.)   Petitioner fails to allege how this error violated his

federal constitutional rights.    Nevertheless, in light of the

liberal construction courts are obligated to afford pro se

filings, Higgs v. Att’y Gen. of the U.S., 655 F.3d 333, 339 (3d

Cir. 2011), the Court will construe this claim as alleging a

violation of Petitioner’s right of due process under the Fifth

and Fourteenth Amendments.

     The charge Petitioner argues the trial court should have

given to the jury is a Hampton/Kociolek 4 charge, which the

Appellate Division explained “informs the jury of its function


4 State v. Hampton, 294 A.2d 23 (N.J. 1972); State v. Kociolek,
129 A.2d 417 (N.J. 1957).
                                 18
to determine whether the statements allegedly made by defendant

were actually made, and, if so, whether the statements or any

portion of them was credible.”    Araiva-Nava-Avila, 2012 WL

1321888, at *6.   The Appellate Division further explained that

if the statements made by defendant are “unnecessary to prove

defendant’s guilt because there is other evidence that clearly

establishes guilt . . . the failure to give a Hampton charge

would not be reversible error.”    Id. (quoting State v. Jordan,

688 A.2d 97, 105 (N.J. 1997)).    The Appellate Division

determined that the trial court did not err by not giving this

charge because the statements admitted were not necessary to

prove Petitioner’s guilt.   Id.

     The Appellate Division’s determination was neither contrary

to nor an unreasonable application of federal law.    “It is not

the province of a federal habeas court to reexamine state-court

determinations on state-law questions.”    Estelle, 502 U.S. at

67–68.   Indeed, as previously noted, supra, at 11–12, habeas

relief is unavailable for allegedly erroneous jury instructions

unless the petitioner establishes that the error “by itself so

infected the entire trial.”   Duncan, 256 F.3d at 203.

     Petitioner has not made that showing here.    The Appellate

Division determined that the trial court did not err under state

law and Petitioner points to no Supreme Court precedent to

support his position that the trial court’s failure to provide

                                  19
this jury instruction entitles him to habeas relief.

Accordingly, this claim is denied.

       5. Ground Five

     In Ground Five, Petitioner alleges that his counsel was

deficient for failing to provide copies of discovery that had

been translated into Spanish.    The Sixth Amendment of the United

States Constitution provides:    “[i]n all criminal prosecutions,

the accused shall enjoy the right . . . to have the Assistance

of Counsel for his defense.”    U.S. Const. amend. VI.   The

Supreme Court has recognized that “the right to counsel is the

right to the effective assistance of counsel.”    Strickland v.

Washington, 466 U.S. 668, 686 (1984) (quoting McMann v.

Richardson, 397 U.S. 759, 771 n.14 (1970)).    A showing of

ineffective assistance of counsel requires two components to

succeed.   Id. at 687.   The two requisite proofs are as follows:

(1) a defendant must show that counsel’s performance was

deficient; and (2) the defendant must show prejudice.     Id.   The

analysis is underpinned by an understanding that counsel’s role

is to ensure the production of a reliably just result with the

adversarial process of trial.    Id.

     When a convicted defendant complains of deficient

performance, the defendant’s burden of proof is to show that the

conduct of counsel fell below an objective standard of

reasonableness.   Id. at 688.   Hence, [j]udicial scrutiny of

                                 20
counsel’s performance must be highly deferential.”    Id. at 689.

To combat the natural tendency for a reviewing court to

speculate whether a different strategy at trial may have been

more effective, the Supreme Court has “adopted the rule of

contemporary assessment of counsel’s conduct.”   Maryland v.

Kulbicki, 136 S. Ct. 2, 4 (2015) (quoting Lockhart v. Fretwell,

506 U.S. 364, 372 (1993)).   Thus, when reviewing for an

ineffective assistance of counsel, “a court must indulge a

strong presumption that counsel’s conduct falls within the wide

range of reasonable professional assistance.”    Woods, 135 S. Ct.

at 1375 (quoting Strickland, 466 U.S. at 689); cf. United States

v. Chronic, 466 U.S. 648, 659 (1984) (holding that courts may

presume deficient performance and resulting prejudice if a

defendant “is denied counsel at a critical stage of his trial”).

     Because Petitioner's ineffective assistance of counsel

claims are raised through a § 2254 petition, federal “review

must be ‘doubly deferential’ in order to afford ‘both the state

court and the defense attorney the benefit of the doubt.’”

Woods, 135 S. Ct. at 1376 (quoting Burt v. Titlow, 134 S. Ct.

10, 13 (2013)); see also Cullen, 563 U.S. at 190 (“[R]eview of

the [State] Supreme Court's decision is thus doubly

deferential.”); Knowles v. Mirzayance, 556 U.S. 111, 123 (2009)

(“[D]oubly deferential judicial review applies to a Strickland

claim evaluated under the § 2254(d)(1) standard . . . .”);

                                21
Yarborough, 541 U.S. at 6 (“Judicial review of a defense

attorney ... is therefore highly deferential––and doubly

deferential when it is conducted through the lens of federal

habeas.”).    Indeed, “[w]hen § 2254(d) applies, the question is

not whether counsel's actions were reasonable.    The question is

whether there is any reasonable argument that counsel satisfied

Strickland's deferential standard.”    Harrington, 562 U.S. at

105.

       As to proving prejudice under Strickland, “actual

ineffectiveness claims alleging a deficiency in attorney

performance are subject to a general requirement that the

defendant affirmatively prove prejudice.”    466 U.S. at 693.    To

succeed on this proof, a defendant must show “a reasonable

probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different.”    Hinton v.

Alabama, 134 S. Ct. 1081, 1088 (2014) (quoting Padilla v.

Kentucky, 559 U.S. 356, 366 (2010)).    A reasonable probability

is a probability which sufficiently undermines confidence in the

outcome of the trial.    Strickland, 466 U.S. at 694.

       Petitioner alleges that his counsel was ineffective for

failing to provide translated copies of discovery that “would

have effectively assisted the translator and the defendant.”

(ECF No. 1, at 23.)    The PCR Court denied this claim for several

reasons.    First, the PCR Court determined that Petitioner had

                                 22
not supported his assertion that his trial counsel refused any

requests for Spanish-translated copies of discovery.      (ECF No.

8-27, at 6.)    The PCR Court further determined that even had

counsel failed to provide translated copies of discovery, she

would not have been deficient because trial counsel reviewed the

discovery with Petitioner.     (Id. at 7.)   Second, the PCR Court

found that Petitioner additionally failed to show how this

alleged failure prejudiced him — indeed, Petition “put forth no

evidence tending to suggest [his counsel] was not knowledgeable

about defendant’s case or that defendant would have been able to

gain greater insight after reading translated discovery on his

own.”    (Id. at 8.)   The Appellate Division affirmed.   Araiva-

Avila, 2015 WL 3843509, at *1.

        Petitioner is not entitled to relief on this claim; the

PCR Court’s finding that his counsel was not ineffective for not

providing translated copies of discovery was not unreasonable.

First, Petitioner cannot show his counsel was deficient by not

providing translated copies of discovery.      Petitioner’s PCR

counsel conceded on the record at oral argument that trial

counsel reviewed the discovery with Petitioner with a translator

present.    There is no requirement that counsel also provide

translated copies of discovery for Petitioner to review on his

own.    Accord Echevarri v. MacFarland, No. 05-899, 2005 WL

3440430, at *6 (D.N.J. Dec. 14, 2005) (finding trial counsel was

                                  23
not ineffective for not providing translated copies of discovery

where petitioner did not claim counsel never verbally discussed

the discovery with him).    Second, Petitioner has not alleged any

prejudice that occurred as a result of counsel’s error nor has

he demonstrated that the trial outcome would have been different

had counsel provided these translated documents.      Thus,

Petitioner is not entitled to relief on this claim.

  IV.    CERTIFICATE OF APPEALIBILITY

       The AEDPA provides that an appeal may not be taken to a

court of appeals from a final order in a § 2254 proceeding

unless a judge issues a certificate of appealability on the

ground that “the applicant has made a substantial showing of the

denial of a constitutional right.”      28 U.S.C. § 2253(c)(2).

This Court will deny a certificate of appealability because

jurists of reason would not find it debatable that dismissal of

the Petition is correct.

  V.     CONCLUSION

       For the above reasons, the § 2254 habeas petition is

denied, and a certificate of appealability will not issue.        An

appropriate Order follows.



Dated: March 25, 2019                   s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                 24
